UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 19, 2011 INDIANA COMMUNITY BANCORP (Exact Name of Registrant as Specified in Its Charter) Indiana 000-18847 35-1807839 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Washington Street, Columbus, Indiana (Address of Principal Executive Offices) (Zip Code) (812) 522-1592 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 19, 2011, the Board of Directors of Indiana Community Bancorp (the “Company”) received the resignation of Harvard W. Nolting, Jr. as a director of the Company effective as of December 31, 2011.Mr. Nolting has been a member of the Board of Directors of the Company since 1990.Mr. Nolting, who is 72 years of age, is retiring because the Company’s bylaws require directors to retire as of the end of the year in which the director attains age 72. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: December 19, 2011 INDIANA COMMUNITY BANCORP By: /s/Mark T Gorski Mark T. Gorski, Executive Vice President and Chief Financial Officer 2
